                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA


SCANVINSKI HYMES,                             No. 2:19-cv-0750 JAM AC P

               Plaintiff,

       v.

SACRAMENTO COUNTY, et al.,
                                              ORDER & WRIT OF HABEAS CORPUS
               Defendants.                    AD TESTIFICANDUM
                                      /

Scanvinski Hymes, PFN: UMC218, a necessary and material witness in a settlement conference
in this case on April 1, 2020, is confined in the Santa Rita Jail, in the custody of the Sheriff. In
order to secure this inmate's attendance it is necessary that a Writ of Habeas Corpus ad
Testificandum issue commanding the custodian to produce the inmate before Magistrate Judge
Kendall J. Newman, to appear by telephonic-conferencing from his place of confinement, to the
U. S. District Court, Courtroom #25, 501 I Street, Sacramento, California 95814, on Wednesday,
April 1, 2020 at 1:30 p.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Sheriff to produce the inmate named above, by telephonic-conferencing,
      to participate in a settlement conference at the time and place above, until completion of
      the settlement conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order on the Litigation
      Department at the Santa Rita Jail at csaff@acgov.org.

   4. On April 1, 2020, no later than 1:30 p.m., the assigned jail official shall call 1-888-363-
      4734 and when prompted, use the access code 1245690 plus #, and security code 4223
      plus #.

   5. If the Sheriff or the Litigation Department at the Santa Rita Jail have any questions
      concerning the telephonic connection or difficulty connecting, they shall contact
      Alexandra Waldrop, Courtroom Deputy, at (916) 930-4187.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Sheriff, Santa Rita Jail, 5325 Broder Blvd., Dublin, California 94568:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, by telephonic-conferencing, until completion of the settlement
conference or as ordered by the court.
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: March 30, 2020
